People v Norris (2022 NY Slip Op 02020)





People v Norris


2022 NY Slip Op 02020


Decided on March 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
ROBERT J. MILLER
JOSEPH A. ZAYAS
DEBORAH A. DOWLING, JJ.


2019-09449
 (Ind. No. 6482/18)

[*1]The People of the State of New York, respondent,
vElijah Norris, appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Rhea A. Grob, and Kamephis Perez of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Michael Gary, J.), rendered July 12, 2019, convicting him of robbery in the third degree, grand larceny in the third degree (four counts), and grand larceny in the fourth degree (three counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, on the law, by vacating the conviction of grand larceny in the third degree under count 16 of the indictment and vacating the sentence imposed thereon; as so modified, the judgment is affirmed.
The People correctly concede that the defendant's conviction of grand larceny in the third degree, as charged under count 16 of the indictment, must be vacated, because the dismissal of that count prior to the defendant's plea constituted a bar to any further prosecution on such charge (see CPL 210.20[4]; People v Armstead, 122 AD3d 640, 641; People v Rogers, 106 AD3d 1029, 1030; People v David, 95 AD3d 1031).
The sentence imposed on the conviction of robbery in the third degree was not excessive (see People v Suitte, 90 AD2d 80).
IANNACCI, J.P., MILLER, ZAYAS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court